

114 S552 RS: Small Business Investment Capital Company Act of 2015
U.S. Senate
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 104114th CONGRESS1st SessionS. 552IN THE SENATE OF THE UNITED STATESFebruary 24, 2015Mr. Risch (for himself, Mr. Cardin, Ms. Ayotte, Mrs. Shaheen, and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 10, 2015Reported by Mr. Vitter, with an amendmentInsert the part printed in italicA BILLTo amend the Small Business Investment Act of 1958 to
provide for increased limitations on leverage for multiple
licenses under common control.
	
 1.Short titleThis Act may be cited as the Small Business Investment Capital Company Act of 2015.
 2.Increased limitations on leverage for multiple licenses under common controlSection 303(b)(2)(B) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)(B)) is amended by striking $225,000,000 and inserting $350,000,000.June 10, 2015Reported with an amendment